Honorable Don Hall           Opinion No. C-399
Criminal District Attorney
McLennan County Courthouse   Re: Whether McLennan County
Waco, Texas                  Is entitled to collect from the
                             State of Texas under Article 486a,
                             V.C.C.P., the mileage and per diem
                             of certain out-of-statewitnesses
                             for the travel and daya spent in
                             attendanceunder the stated facts
Dear Hr. Hall:               in Cauae No. 15499, State v. Davis.
          By letter you have requested an opinion regarding the
above question. Prom your letter, it appears that three wlt-
nesses were subpoenaedfrom without the State of Texas to testl-
fy for the State In the above felony prosecution. These wit-
nesses were paid 104 per mile for each mile traveled to and from
Court and $5.00 for each day required in such travel and In at-
tendance upon the Court. The laeue presented is whether the
Comptrollerof Public Accounts Is to reimburee McLennan County
on the basis of lO# per mile and $5.00 per day a8 set forth In
Article 486a, Vernon's Code of Criminal Procedure, or whether
such payment is to'be made under Article 1036, Vernon's Code of
Criminal Procedure, limiting such fees to 3# per mile and $2.00
per day.
          Article 486a, above, Is entitled "Uniform Act to Se-
cure the Attendanceof Witnesses Prom Without the State in Cri-
minal Procedures". This act was passed in 1951 by the 52nd
Legislature,page 798,'dhapter441, and ia plain and unambiguous
in Its meaning. If an appropriationhas been provided by the
Legislature for payment hereunder, the witnesses shall be paid
by the Comptrolleron the basis of 104 per mile and $5.00 per
day. Attorney General's Opinion V-1391 (1952).
          The 58th Legislature,Regular Session, by Acts 1963,
Rage 1404, chapter 525, appropriatedthe sum of $2,000.00 for
 expense,sof witnesses in felony cases or before a grand jury
summonedunder the provisions of Article 486a, C.C.P., to at-
tend and testify in this State."




                             -1882-
Honorable Bon Hall, ,Pag,e
                         2 ~(C;,399)
               ., ~:
                                                            ,I,,;
          Due to the passage of Article 486a and approprlefion
thereunder as set out above the relevant portions of Attorney
General's Opinions No's; O-4251, V-1391 and WW-113 are no longer
in point.
                          SUMMARY
              McLennan County is entitled to collect
         from the State of Texas under the provision
         of Article 486a, V.C.C.P., the sum of 104 per
         mile for each mile by the ordinary travel route
         to and from the Court where the prosecution is
         pending and $5.00 for each day'that they were
         required to travel and attend as witnesses a
         felony prosecution in McLennan County, having
         been summoned as out-of-statewitnesses to at-
         tend and testify in a felony prosecution.
                             Yours very truly,
                             WAGGONER CARR
                             Attorney General   of Texas




                                Assistant Attorney General
CBS/lb
APPROVED:
OPINION COMFSITTBE
W. V. Geppert, Chairman
Robert Norris
Vlnce Taylor
Malcolm Quick
Frank Booth
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                              -1883-